Title: To Thomas Jefferson from James Monroe, 26 June 1780
From: Monroe, James
To: Jefferson, Thomas



Sir
Cross-Creek June 26. 1780.

Some few days since I arriv’d here and trust I have so arranged the line of communication between us, that whatever alteration the course of events may effect in my own situation, I shall have it in my power to make it subservient to my wishes. I expected I shou’d more effectually put in execution your Excellency’s Orders by coming immediately here, the source from which Governor Nash at Newbern, or Baron de Kalb at Hillsborough get their intelligence, than by taking my rout to either of those posts, and I have had the good fortune in meeting Governor Nash here to approve my determination. The Governor was on his rout to Baron de Kalb and call’d upon General Caswell here with a view of making himself acquainted with his Force and Object, in order to concert some regular and connected plan of either offensive or defensive action, as circumstances might admit, for the protection of the Country. I have it not in my power to give your Excellency at present, information  upon all the points you require, but an event we are informed has taken place of such importance in its probable consequences to the State of Virginia, as to make it necessary I shou’d immediately inform you of it. We have it from authority we cannot doubt, that an embarkation has taken place at Charles town and sail’d some days since under the Command of General Clinton, consisting of about 6,000 men, the remainder of their Army-supposed upwards of 4,000 with their Cavalry forming a corps of 600 under Col. Tarleton are left behind under Lord Cornwallis. General Caswell has repeatedly had information, they had embarked, but never ‘til to day that they had sailed; and to day I examined myself two men of Woodfords Brigade, lately escaped from Charles-town, who confirm it. A Garrison of about 800 are said to be left at Charles-town; 2500 at Camden; the Cavalry are stationed about 40 miles above Camden; about 600 of the 71st. regiment on the river Peedee between long bluff and Ansons C. House. What may be the object of those who have sailed or of those who remain is incertain and must depend on the part the Court of France means to take this year in our favor; but if We may judge from the View which has hitherto evidently influenced their Councils (if no internal event has happen’d to their prejudice) provided they act on a consistent plan, we must conclude they mean to land somewhere in Virginia, and by directing their Armies to the same object endeavour to conquer all these Southern States. Upon this Principle I am inclin’d to think their operations have of late been taken and that upon this principle they will determine. What again wou’d induce this beleif and with me it is only an inferior circumstance (for upon Principles of expedience they shou’d act thus) is the universal scarcity of all kinds of provisions, except Meat, which prevails in this Country. Upon this account the Army under General de Kalb at Hillsboro, and that under General Caswell here, are no longer able to hold those Stations and are in that dilemma, that they have only the alternative of advancing shortly on the Enemy or retiring to Virginia. This however will in a great degree be remedied when the Harvest comes in. What plan General de Kalb may take to oppose them I cannot determine, but as that which the Enemy have adopted creates a division of their force, ours also must necessarily be divided and in that case rather than hang or temporize between them, I doubt not he will take a decided part against this Body. I mean I hope he will keep on their left Flank and harass and retard them in all their Movements as much as possible. Their forces have been pointedly directed against  the Continental Troops, and to get the Country and throw them down on the Sea Coast would necessarily be a great object; a considerable advantage also arising from the position I have suggested would be that the troops who oppose this Army and those who oppose that which may land in Virginia might act on a common principle and when the Enemy effect a junction they might join also, still keeping the command of the Country. This plan has not the protection of any particular Spot but is on a larger Scale and has Independance for its Object. Acting on any other principle and taking particular positions for particular purposes may lead the respective Corps into danger and perhaps ruin. Genl. Clinton previous to his departure issued a Proclamation discharging all who had taken them from their paroles and requiring their immediate attendance to swear allegiance and bear Arms in favor of his Sovereign declaring that all who refuse to comply with these reasonable terms who shall be found in arms hereafter in favor of the rebellion shall not be treated as Soldiers and prisoners of War but as banditti and robbers. I have not seen the Proclamation but Govr. Nash who has tells me this is the purport of it; only 1500 Militia are collected here under Genl. Caswell and about 1100 under Brigr. Rutherford west of the Enemy, who hold the position I could wish B. de Kalb to take with the Continental Troops at least. At Charlotte, Salsbury or Chatham the country is better able to support an Army and when harvest comes in will be more so, while that near here or towards the coast is much exhausted. Between here and Halifax it is so much so (and I am told by the Inhabitants on the Road that want is not confined to them alone but extends considerably to the Right and left) that I could scarcely get provisions for myself and men and in many instances could not procure Corn for my Horses at any rate. The Governor of this State has extensive powers and except where it affects the Lifethe Advice of Council he knows no restraint on his will. He also seems well disposed to act with that firmness and decision in most instances which the unhappy State of his Country requires, without regard to any local or personal enmity which may arise against him in the discharge of the duties of so important a trust. He is constrained to emit money constantly, as occasion requires and has now ordered out 4,000 militia in addition to those I have mentioned as already in the field. At Govr. Nash’s request I shall attend him tomorrow to where B. De Kalb may be, or if the Governor does not go himself, shall perhaps go upon the business I have referd to and in my next shall have it in my power to inform your Excellency  of the plan B. de Kalb may take for his future operations, with the probability of Success, or what effect it may have on the movements of the Enemy. I have the honor to be with the greatest respect & Esteem Yr. Excellencys Very humbl. servt,

Jas. Monroe


P.S. I cannot inform you where Porterfield is but expect somewhere near the Baron. Colo. Armands Corps are here under command of Genl. Caswell. We have had reports a French fleet are off C. Town but not from such Authority as to gain assent.

